ORDER
PER CURIAM.
Defendant, Andria Steward, appeals from the judgment upon his convictions by a jury for three counts of statutory sodomy in the first degree, Section 566.062, RSMo 2000; one count of statutory rape in the first degree, Section 566.032, RSMo 2000; and one count of incest, Section 568.020, RSMo 2000. Defendant was sentenced, as a prior offender, to three concurrent terms of twenty years’ imprisonment for the statutory sodomy counts, a consecutive term of twenty years for the statutory rape count, and a concurrent term of five years for the incest count. Defendant contends the trial court erred in (1) overruling Defendant’s motion for continuance, (2) submitting instructions that failed to follow the pattern instructions, and (3) overruling Defendant’s objection to the State’s argument concerning a prior conviction. In a fourth point, Defendant also asserts the trial court plainly erred in allowing the State to argue that had Defendant possessed evidence contradicting the victim’s account, Defendant would have introduced such evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).